DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 19 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the Specification refers to “(Nb,W)C-based composite precipitates” and to “(Nb,W)C-based precipitates,” as claimed (paragraph 48). It is unclear whether there is any difference in the meaning of these phrases. It is unclear whether in the case of the claimed precipitates the precipitates must contain both Nb and W.
Regarding Claim 4, it is unclear what is meant by “alloying rate”. The Specification at paragraph 56 provides a specific definition for this phrase, but it unclear whether the claim is limited to that definition. If not, it is unclear what else could the terminology encompass.
Regarding Claim 6, it is unclear what is meant by “is used”. Does this mean that the sheet is a battery case, is intended to be used as a battery case, or something else?
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 1-6, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest steels having claimed composition, microstructure, and precipitates characteristics in the claimed context or provide reasonable basis for establishing characteristics not expressly taught or suggested as being inherent. For example, Huang CN 102286699 teaches steel sheet composition that meets all claimed compositional limitations except for amount of Cr, W, and relationship 1 (page 9, Embodiment 3). Huang suggests up to 0.08 wt. % Cr, which abuts the claimed lower endpoint. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare composition with Cr amount at ca. 0.08 wt. %, which Huang suggests as being effective. In doing so, claimed amount is suggested. See MPEP 2144.05. Huang’s steel has Mo in 0.03 wt. % amount. The claimed steel has W in this range. Jin KR 100544645 B1 teaches that Mo and W may be alternatives for favorable control of inclusions at these amounts (Abstract; page 6). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare steel composition with W in place of Mo as an effective alternative as suggested by Jin with the expectation that the resulting steel would have comparable controlled inclusions. Upon replacement, the value of relationship 1 would be 0.0005, which is in the claimed range. However, there is no reasonable basis for concluding that the claimed combination of microstructure and precipitate features, which combination is not expressly taught or suggested, is inherently present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
6 May 2022